                    Case 1:15-cv-06549-CM-RWL Document 334 Filed 12/27/19 Page 1 of 2




                                                                601 Lexington Avenue
                                                                 New York, NY 10022
           Devora W. Allon                                          United States
        To Call Writer Directly:                                                                                             Facsimile:
          +1 212 446 5967                                         +1 212 446 4800                                         +1 212 446 4900
      devora.allon@kirkland.com
                                                                  www.kirkland.com




                                                              December 27, 2019


          VIA ECF
          Honorable Colleen McMahon
          U.S. District Judge, Southern District of New York
          Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
          New York, NY 10007


                               Re:       In re Namenda Indirect Purchaser Antitrust Litigation,
                                         Case No. 15-cv-06549

          Dear Judge McMahon:

                  I write on behalf of Defendants Amneal Pharmaceuticals LLC, Upsher-Smith Laboratories,
          Inc., Sun Pharmaceutical Industries, Ltd., Wockhardt Limited, and Wockhardt USA LLC (the
          “Settling Defendants”) regarding the Second Amended Complaint that was filed by Plaintiff
          Sergeants Benevolent Association Health and Welfare Fund on December 17, 2019 (the “Second
          Amended Complaint”) (ECF No. 326).

                 Plaintiff and the Settling Defendants understand the Court’s September 10, 2019 order
          preliminarily approving Plaintiff’s settlement agreements with the Settling Defendants (ECF No.
          284) to have stayed “all litigation activity” on behalf of the proposed EPP class against those
          defendants unless and until the Court orders otherwise. Consistent with this Order, the parties
          have agreed that there is currently no deadline for the Settling Defendants to respond to the Second
          Amended Complaint.

                    The parties are available to address any questions the Court may have concerning the
          above.




Beijing    Boston    Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   Palo Alto   San Francisco   Shanghai   Washington, D.C.
         Case 1:15-cv-06549-CM-RWL Document 334 Filed 12/27/19 Page 2 of 2




Honorable Colleen McMahon
December 27, 2019
Page 2


                                                           Respectfully submitted,


    /s/ Damon W. Suden1                                    /s/ Devora W. Allon
    Damon William Suden                                    Jay P. Lefkowitz, P.C.
    David M. Reap                                          Devora W. Allon
    KELLEY DRYE & WARREN LLP                               Kyla A. Jackson
    101 Park Avenue                                        KIRKLAND & ELLIS LLP
    New York, NY 10178                                     601 Lexington Avenue
    Telephone: (212) 808-7771                              New York, NY 10022
    Facsimile: (212) 808-7897                              Telephone: (212) 446-6456
                                                           Facsimile: (212) 446-4900
    Counsel for Defendants Wockhardt Limited
    and Wockhardt USA LLC                                  Counsel for Defendants Amneal
                                                           Pharmaceuticals LLC, Upsher-Smith
                                                           Laboratories, Inc., and Sun Pharmaceutical
                                                           Industries Ltd.




cc:       All counsel of record (via ECF)




1
      Electronic signatures provided with consent in accordance with Rule 8.5(b) of the Court’s ECF Rules and
      Instructions.
